DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 9/7/2021 is acknowledged.
Applicant amended claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0151679) (hereafter Wang), in view of Toda et al. (US 2019/0378724) (hereafter Toda724), in further view of Lee et al. (US 2019/0043959) (hereafter Lee).
Regarding claim 1, Wang discloses a method comprising: 
forming a gate stack 110a (Fig. 3, paragraph 0020) over a substrate 115 (Fig. 3, paragraph 0020); 
forming a first gate spacer 123a (Fig. 3, paragraph 0015) on sidewalls of the gate stack 105 (Fig. 4); 
forming a second gate spacer 127a (Fig. 3, paragraph 0015) on sidewalls of the first gate spacer 123a (Fig. 3); 
epitaxially growing a source/drain region (105a-105c in Fig. 3, paragraph 0020) adjacent the gate stack 110a (Fig. 3); and
removing (see Fig. 4 and paragraph 0027) the second gate spacer 127c (Fig. 4) using 
Wang does not disclose the etching process is performed at a temperature less than 0 °C, wherein the etching process uses an etching solution comprising hydrogen fluoride.
Toda724 disclose the etching process (see paragraph 0039) is performed at a temperature (see paragraph 0039, wherein “in a range from -20 to 20 degrees C”) less than 0 °C, wherein the etching process uses an etching solution (see paragraph 0038, wherein “HF gas”) comprising hydrogen fluoride.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the etching process is performed at a temperature less than 0 °C, wherein the etching process uses an etching solution comprising hydrogen fluoride, as taught by Toda724, since the HF gas (Toda724, paragraph 0036) and the OH-containing gas supplied to the substrate inside the chamber are adsorbed onto a front surface of the substrate to promote an etching reaction. In addition, since the lower the temperature (Toda724, paragraph 0039), the higher the selectivity of the etching target film to the coexisting non-etching target film, and because the lower the temperature, the smaller the damage to the semiconductor element. In addition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Wang and Toda724 do not disclose depositing a dielectric layer over the first gate spacer and the gate stack, the dielectric layer sealing a gas spacer in the first opening.  
Lee discloses depositing a dielectric layer 138 (Fig. 20, paragraph 0069) over the first gate spacer 136 (Fig. 20, paragraph 0069) and the gate stack 120 (Fig. 20, paragraph 0069), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Toda724 and Lee to include depositing a dielectric layer over the first gate spacer and the gate stack, the dielectric layer sealing a gas spacer in the first opening, as taught by Lee, since the spacer structure (Lee, paragraph 0057) including an air space may have reduced parasitic capacitance of the integrated circuit device.
Regarding claim 2, Wang in view of Toda724 and Lee discloses the method of claim 1, however Wang does not disclose the etching solution further comprises a catalyst, wherein the catalyst comprises water.  
Toda724 discloses the etching solution further comprises a catalyst (“water vapor (H.sub.2O gas)” in paragraph 0027), wherein the catalyst comprises water.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the etching solution further comprises a catalyst, wherein the catalyst comprises water, as taught by Toda724, since even when the width of the etching target portion (Toda724, paragraph 0028) is narrow and the aspect ratio is high, the silicon oxide-based material can be etched without etching inhibition which may be caused by a reaction product.
Regarding claim 3, Wang in view of Toda724 and Lee discloses the method of claim 2, however Wang does not disclose a flow rate of the hydrogen fluoride in the etching solution is from 50 SCCM to 700 SCCM, and wherein a flow rate of the water in the etching solution is from 300 MGM to 1800 MGM.  
Toda724 discloses a flow rate of the hydrogen fluoride (“HF gas” in paragraph 0041) in the etching solution (see paragraph 0041, wherein “within a range of 100 to 800 sccm”) is from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include a flow rate of the hydrogen fluoride in the etching solution is from 50 SCCM to 700 SCCM, and wherein a flow rate of the water in the etching solution is from 300 MGM to 1800 MGM, as taught by Toda724, since the richer (Toda724, paragraph 0041) the gas containing OH groups in a molecule, the more uniformly the etching can proceed. In addition, since the actual flow rate (Toda724, paragraph 0041) depends on an apparatus. Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Wang in view of Toda724 and Lee discloses the method of claim 1, however Wang does not disclose the etching solution further comprises a catalyst, wherein the catalyst comprises ethanol.  
Toda724 discloses the etching solution further comprises a catalyst (“ethanol (C.sub.2H.sub.5OH)” in paragraph 0037), wherein the catalyst comprises ethanol.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the etching solution further comprises a catalyst, wherein the catalyst comprises ethanol, as taught by Toda724, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing ethanol from the listed in Toda724y (e.g. methanol (CH.sub.3OH), ethanol (C.sub.2H.sub.5OH), propanol (C.sub.3H.sub.7OH), or butanol (C.sub.4H.sub.9OH)); if this leads to the anticipated success, in the instant case providing a 
Regarding claim 6, Wang in view of Toda724 and Lee discloses the method of claim 1, however Wang does not disclose the etching process comprises from one to three etch cycles, and wherein each of the etch cycles is followed by a purge.  
Toda724 discloses the etching process (S2 in Fig. 1, paragraph 0044) comprises from one to three etch cycles, and wherein each of the etch cycles is followed by a purge (S3 in Fig. 1, paragraph 0044).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the etching process comprises from one to three etch cycles, and wherein each of the etch cycles is followed by a purge, as taught by Toda724, since it is possible (Toda724, paragraph 0045) to remove a fluorine-based residue remaining in the chamber.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Toda724, in further view of Lee as applied to claim 4 above, and further in view of Toda et al. (US 2016/0079081) (hereafter Toda081).
Regarding claim 5, Wang in view of Toda724 and Lee discloses the method of claim 4, however Wang does not disclose a flow rate of the hydrogen fluoride in the etching solution is from 50 SCCM to 700 SCCM.  
Toda724 discloses a flow rate of the hydrogen fluoride (see paragraph 0041, wherein “within a range of 100 to 800 sccm”) in the etching solution is from 50 SCCM to 700 SCCM.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include a flow rate of the hydrogen fluoride in the etching solution is from 50 SCCM to 700 SCCM, as taught by Toda724, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Wang, Toda724, and Lee do not disclose a flow rate of the ethanol in the etching solution is from 100 SCCM to 800 SCCM.
Toda081 discloses a flow rate (see paragraph 0062, wherein “Volume ratio of ethanol gas to the total sum of HF gas and ethanol gas (Et--OH): 10.7%, [0067] Flow rate of N.sub.2 gas+Ar gas: 500 to 1,500 sccm, and [0068] Total gas flow rate: 1,000 to 2,000 sccm”. The gas flow rate of HF gas and ethanol gas is 0 to 1,500 sccm (Total gas flow rate - Flow rate of N.sub.2 gas+Ar gas). Therefore, the flow rate of the ethanol is 0 to 160.5 sccm (10.7% of 0 to 1,500 sccm (the gas flow rate of HF gas and ethanol gas))) of the ethanol in the etching solution is from 100 SCCM to 800 SCCM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Toda724 and Lee to include a flow rate of the ethanol in the etching solution is from 100 SCCM to 800 SCCM, as taught by Toda081, since the etching amount (Toda081, paragraph 0069) of the Th-SiO.sub.2 film was very small so that the etching selectivity of (ALD-SiO.sub.2/Th-SiO.sub.2) was at a high level of 112.85, which exceeds 100. In addition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
1. 	Claims 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 7 would be allowable because a closest prior art, Wang et al. (US 2018/0151679), discloses removing (see Fig. 4 and paragraph 0027) the second gate spacer 127c (Fig. 4) using an etching process to form a first opening 211 (Fig. 4, paragraph 0028), wherein the etching process uses an etching solution (see paragraph 0027) but fails to disclose during the etching process, a solid etch film is formed on surfaces of the gate stack and the first gate spacer, and a liquid etch film is formed on surfaces of the second gate spacer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: during the etching process, a solid etch film is formed on surfaces of the gate stack and the first gate spacer, and a liquid etch film is formed on surfaces of the second gate spacer in combination with other elements of the base claim 1.

Claims 8-20 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Byun et al. (US 2018/0012775), discloses removing (see Fig. 13 and paragraph 0080) the second gate spacer 108a (Fig. 12, paragraph 0080) using an etching process, wherein the removing the second gate spacer forms first openings 122 (Fig. 13, paragraph 0035) but fails to disclose during the etching process, a solid etch film is formed on surfaces of the gate stack, the first gate spacer, and the source/drain regions and a liquid etch film is formed on surfaces of the second gate spacer. Additionally, the prior art does not teach or suggest a method comprising: during the etching process, a solid etch film is formed on surfaces of the gate stack, the first gate spacer, and the source/drain regions and a liquid etch film is formed on surfaces of the second gate spacer in combination with other elements of claim 8.
In addition, the following is an examiner’s statement of reasons for allowance: a closest 

A closest prior art, Byun et al. (US 2018/0012775), discloses a method comprising: forming a gate stack 105 (Fig. 2, paragraph 0020) over a substrate 100 (Fig. 2, paragraph 0020); forming a first gate spacer 106a (Fig. 4, paragraph 0055) on sidewalls of the gate stack 105 (Fig. 4, paragraph 0020); forming a second gate spacer 108a (Fig. 4, paragraph 0055) on sidewalls of the first gate spacer 106a (Fig. 4); removing (see Fig. 13 and paragraph 0080) the second gate spacer 108a (Fig. 12, paragraph 0080) using an etching process, wherein the removing the second gate spacer forms first openings 122 (Fig. 13, paragraph 0035); and depositing a first dielectric layer 130 (Fig. 15, paragraph 0040) sealing the first openings 122 (Fig. 15) and defining a gas spacer 122 (Fig. 15, paragraph 0040) on sidewalls of the first gate spacer 106a (Fig. 15) but fails to teach epitaxially growing source/drain regions on opposite sides of the gate stack; and wherein during the etching process, a solid etch film is formed on surfaces of the gate stack, the first gate spacer, and the source/drain regions and a liquid etch film is formed on surfaces of the second gate spacer as the context of claim 8. The other allowed claims each depend from one of these claims, and each is allowable for the same 
In addition, a closest prior art, Lee et al. (US 2019/0043959), discloses a method of manufacturing a semiconductor device, the method comprising: forming a dummy gate 210 (Fig. 18, paragraph 0116) over a semiconductor substrate 110 (Fig. 2, paragraph 0023); depositing a first spacer layer 132D (Fig. 18, paragraph 0116) over the dummy gate 210 (Fig. 18); depositing a second spacer layer 224 (Fig. 18, paragraph 0116) over the first spacer layer 132D (Fig. 18); depositing a third spacer layer 136 (Fig. 18, paragraph 0116) over the second spacer layer 224 (Fig. 18); patterning the first spacer layer 132D (Fig. 18), the second spacer layer 224 (Fig. 18), and the third spacer layer 136 (Fig. 18) to form a first gate spacer 132D (Fig. 19), a second gate spacer (not shown in Fig. 19 but see paragraph 0119, wherein 224 before removed), and a third gate spacer 136 (Fig. 19), respectively; epitaxially growing source/drain regions 114 (Fig. 19, paragraph 0092) on opposite sides of the dummy gate 210 (Fig. 18) adjacent -1-Substitute SpecificationClean CopyAttorney Docket No. TSMP20191455US00the third gate spacers 136 (Fig. 19); replacing the dummy gate 210 (Fig. 18) with a metal gate 120 (Fig. 19, paragraph 0094) but fails to teach after the replacing the dummy gate, removing the second gate spacer and the third gate spacer using an etching process at a temperature less than 0 °C, the removing the second gate spacer and the third gate spacer forming a void exposing surfaces of the first gate spacer and the source/drain regions as the context of claim 8. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 15-20 depend on claim 14.

Response to Arguments
1. 	Applicant's arguments filed 9/7/2021 have been fully considered.
Applicant's arguments with respect to claims 1-6 have been considered but are moot in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813